Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00732-CV

                            In the INTEREST OF J.M.S., a Child

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-00346
                       Honorable David A. Canales, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that appellee J.S. recover his costs in this appeal from appellant R.S.

      SIGNED March 5, 2014.


                                                _________________________________
                                                Marialyn Barnard, Justice